DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 11/12/2020 and 03/31/2021 have been submitted for consideration by the Office. They have been placed in the application file and the information referred to therein have been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tatiana Rossin on 06/17/2021.
Claim 20 is amended to correct minor informalities. Claim 20 originally recites “…the ground of the first circuit board and the ground of the second circuit board”, which is amended to recite “…a ground of the first circuit board and a ground of the second circuit board”. Examiner believes this amendment is proper in order to establish antecedent basis for the term “ground”. See below.

Claim 20 (Currently Amended): An electronic device, comprising: a housing; a display screen fastened to the housing and configured to display an image; and a circuit board assembly accommodated in the housing, and comprising: a first circuit board, wherein a first component is disposed on the first circuit board; a second circuit board stacked with the first circuit board, wherein a second component is disposed on the second circuit board; and a connection plate between the first circuit board and the second circuit board, the connection plate including a plate body, wherein one end of the plate body is connected to the first circuit board, and the other end of the plate body is connected to the second circuit board; the connection plate including: a signal transmission hole extending from the one end of the plate body to the other end of the plate body, wherein a signal transmission part is disposed in the signal transmission hole, and configured to transmit a first signal between the first circuit board and the second circuit board; at least one ground hole disposed at a spacing to the signal transmission hole and extending from the one end of the plate body to the other end of the plate body, wherein a ground part is disposed in the at least one ground hole, and is configured to connect a ground of the first circuit board and a ground of the second circuit board.

Allowable Subject Matter
Claims 20-39 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 20, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 20 with the allowable feature being; An electronic device, comprising: a housing; a display screen fastened to the housing and configured to display an image; and a circuit board assembly accommodated in the housing, and comprising: a first circuit board, wherein a first component is disposed on the first circuit board; a second circuit board stacked with the first circuit board, wherein a second component is disposed on the second circuit board; and a connection plate between the first circuit board and the second circuit board, the connection plate including a plate body, wherein one end of the plate body is connected to the first circuit board, and the other end of the plate body is connected to the second circuit board; the connection plate including: a signal transmission hole extending from the one end of the plate body to the other end of the plate body, wherein a signal transmission part is disposed in the signal transmission hole, and configured to transmit a first signal between the first circuit board and the second circuit board; at least one ground hole disposed at a spacing to the signal transmission hole and extending from the one end of the plate body to the other end of the plate body, wherein a ground part is disposed in the at least one ground hole, and is configured to connect a ground of the first circuit board and a ground of the second circuit board.
          Therefore, claim 20 and its dependent claims 21-39 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131.  The examiner can normally be reached on Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SHERMAN NG/Primary Examiner, Art Unit 2847